Dismissed and Memorandum Opinion filed September 25, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00694-CR

                        EDDIE LEE HARRIS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1435603

               MEMORANDUM                         OPINION
      Appellant entered a guilty plea to theft of property valued between $1,500
and $20,000. In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on July 23, 2014, to confinement for three
years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a pro se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2